Citation Nr: 0805125	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-20 273	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether rating decisions denying service connection for a 
psychiatric disorder were clearly and unmistakably erroneous.

2.  Entitlement to an earlier effective date than December 
11, 1990 for the grant of a 100 percent disability rating for 
service-connected schizophrenic disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The appeals have been merged. 

An August 2002 rating decision implemented a Board decision 
that granted an increased rating of 100 percent for service-
connected schizophrenic disorder and assigned December 11, 
1990, as the effective date for the increase to 100 percent.  
Correspondence received from the veteran in March 2005, 
expressed disagreement with the effective date assigned for 
the 100 percent disability rating.  The RO issued a rating 
decision in April 2005.  Following receipt of a notice of 
disagreement, the RO issued a statement of the case in June 
2005; and the veteran's substantive appeal was received in 
June 2005.  

In March 2005, the veteran generally indicated that there was 
clear and unmistakable error (CUE) in rating decision denials 
of service connection for schizophrenic disorder, although he 
made no specific allegations of factual or legal error in any 
rating decision.  An August 2005 rating decision addressed 
the veteran's claim of CUE in rating decision denials of 
service connection for schizophrenic disorder.  The veteran's 
notice of disagreement with the CUE decision was received in 
September 2005; the RO issued a statement of the case in 
January 2006; and the veteran's substantive appeal was 
received in February 2006.  




FINDINGS OF FACT

1.  The March and November 1981 rating decision denials of 
service connection for a nervous condition were appealed to 
the Board, and were denied on appeal in a January 1983 Board 
decision.  

2.  The veteran has not alleged CUE in a January 1983 Board 
decision denial of service connection for a nervous disorder.  

3.  A February 1985 rating decision denied reopening of 
service connection for a nervous condition; notice of this 
decision was mailed to the veteran on May 1, 1985; and the 
veteran did not enter a notice of disagreement with this 
decision within one year of mailing of notice of the 
decision.  

4.  The veteran has not alleged specific errors of fact or 
law in a February 1985 rating decision denial of reopening of 
service connection for a nervous condition. 

5.  The February 1985 rating decision rating decision denial 
of reopening of service connection for a nervous condition 
was adequately supported by the evidence then of record and 
was not clearly and unmistakably erroneous.

6.  The veteran's claim to reopen service connection for a 
psychiatric disorder was received on December 11, 1990.  

7.  In a December 1993 rating decision, the RO implemented a 
Board decision dated May 13, 1993, which granted service 
connection for schizophrenic disorder, and assigned an 
effective date of December 11, 1990 for the grant of service 
connection.

8.  In an August 2002 rating decision, the RO implemented a 
Board decision dated July 18, 2002, which granted a schedular 
increased rating of 100 percent for service-connected 
schizophrenic disorder, effective December 11, 1990 as the 
effective date for the increase to 100 percent.


CONCLUSIONS OF LAW

1.  The March and November 1981 rating decision denials were 
subsumed in a January 1983 Board decision denial of service 
connection for a nervous disorder; the January 1983 Board 
decision was final when issued.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§  20.1100, 20.1104 (2007).  

2.  The February 1985 rating decision denial of reopening of 
service connection for a psychiatric disorder (nervous 
disorder) was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.105 (2007).

3.  The criteria for an earlier effective date than December 
11, 1990 for the grant of a 100 percent disability rating for 
service-connected schizophrenic disorder have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.105, 3.156, 3.159, 
3.303, 3.400, 20.1103 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
March 2005 (earlier effective date) and August 2005 (CUE) 
satisfied VA's duty to notify under 38 U.S.CA. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  In 
August 2005, the veteran indicated in writing that he did not 
have any additional evidence to submit in support of his 
claim, and in April 2006 he indicated in writing that he had 
no other information or evidence to give to VA to 
substantiate his claim. 

The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Where 
the law is dispositive, the claim must be denied due to a 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

CUE

The August 2002 rating decision on appeal implemented the 
Board's decision that granted a schedular increased rating of 
100 percent for service-connected schizophrenic disorder, 
effective December 11, 1990.  In March 2005, as part of his 
disagreement with the effective date assigned for the grant 
of the 100 percent disability rating for service-connected 
schizophrenic disorder, the veteran contended there was CUE 
in "all rating decisions since my original claim" for 
service connection for a psychiatric disorder, claimed as a 
nervous disorder.  His contention is to the effect that the 
error was denial of direct service connection for a 
neuropsychiatric disorder because the evidence of record 
showed that he suffered a head trauma during service when he 
was assaulted by fellow soldiers. 

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error (CUE) in its decision pursuant 
to 38 C.F.R. § 3.105.  Under 38 C.F.R. 
§ 3.105(a), a prior decision must be reversed or amended 
"[w]here evidence establishes [CUE]."  

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  See also Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  The Court has held 
that there is a three-pronged test to determine whether CUE 
is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  Subsequently developed evidence 
may not be considered in determining whether error existed in 
the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

The March and November 1981 rating decision denials of 
service connection for a nervous condition were appealed to 
the Board, and were denied on appeal in a January 1983 Board 
decision.  The January 1983 Board decision found that a 
psychiatric disorder was not present during service, and that 
a psychiatric disorder (nervous disorder) was not incurred in 
or aggravated by service.  The January 1983 Board decision 
was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  The January 1983 Board decision subsumed the 
March and November 1981 rating decision denials.  "When a 
determination of the agency of original jurisdiction is 
affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision."  
38 C.F.R. § 20.1104.  See Hazan v. Gober, 10 Vet. App. 511 
(1997) (where RO decision was appealed and subsumed in the 
Board's final decision, an effective date cannot be assigned 
prior to the date of the Board decision); Smith v. Brown, 35 
F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 
7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 
(1993) (when a determination of the AOJ is affirmed by the 
Board, the determination is subsumed by the final appellate 
decision); see also VAOPGCPREC 14-95. 

The veteran has not alleged CUE in a January 1983 Board 
decision denial of service connection for a nervous disorder, 
including under the provisions of 38 U.S.C.A. § 7111 (West 
2002 & Supp. 2007).  For this reason, the January 1983 Board 
decision, which subsumed the 1981 RO rating decisions, was 
final when issued.  38 C.F.R. § 7104(a); 38 C.F.R. § 20.1100.  

In January 1985, the veteran subsequently requested reopening 
of a claim for service connection for a psychiatric disorder 
("nervous condition").  A February 1985 rating decision 
denied reopening of service connection for a nervous 
condition; notice of this decision was mailed to the veteran 
on May 1, 1985; and the veteran did not enter a notice of 
disagreement with this decision within one year of mailing of 
notice of the decision.  See 38 C.F.R. § 20.1105 (2007) 
(where claimant requests reopening following appellate 
denial, determination must be made whether additional 
evidence is new and material to reopen the claim).  Although 
the February 1985 rating decision was a denial of reopening 
of the claim for service connection, rather than a denial of 
service connection on the merits, it nevertheless became a 
final rating decision.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (denial of a claim on any basis, including denial of 
reopening, may constitute a final decision).   

In this case, the veteran has not alleged any specific error 
of law or fact with any rating decision, including the 
February 1985 rating decision determination that new and 
material evidence had not been received to reopen a claim for 
service connection for a psychiatric disorder.  The veteran 
only contends generally that in prior rating decisions 
service connection should have been granted for a psychiatric 
disorder because he had sustained a head injury in service.  
He does not allege that there was of record in February 1985 
medical nexus evidence to relate any currently diagnosed 
psychiatric disorder to service.  At the time of the February 
1985 rating decision denial of reopening, the only additional 
evidence received since the 1983 Board decision consisted of 
a private psychiatric hospitalization report dated from 
December 1984 to February 1985 that showed the veteran was 
treated for Axis I diagnoses of heroin abuse and cocaine 
abuse, and reported symptoms of auditory and visual 
hallucinations.  

The evidence of record at the time of the February 1985 
decision to deny reopening does not show an obvious error of 
law or fact, including no error that would have manifestly 
changed the outcome at the time the February 1985 decision 
was made.  The Court has stated that CUE is a very specific 
and rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, neither can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The additional evidence, consisting of the December 1984 to 
February 1985 hospitalization report, did not include any 
history of service, any evidence of in-service injury or 
psychiatric symptoms, or a medical nexus opinion purporting 
to relate any currently diagnosed disability to service.  The 
hospitalization report reflects that the veteran was treated 
for Axis I diagnoses of heroin abuse and cocaine abuse.  This 
additional evidence does not compel the conclusion, to which 
reasonable minds cannot differ, that the veteran's claim for 
service connection for a psychiatric disorder must have been 
reopened and granted in February 1985.  For these reasons, 
the Board further finds that the February 1985 rating 
decision rating decision denial of reopening of service 
connection for a nervous condition was adequately supported 
by the evidence then of record and was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105.  

Earlier Effective Date for 100 Percent  Increased Rating

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The applicable effective date statute and regulations provide 
that the proper effective date for increased rating claims is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this veteran's case, the evidence shows that a February 
1985 rating decision denied reopening of service connection 
for a nervous condition.  This decision became final when the 
veteran did not enter a timely notice of disagreement.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As the 
above analysis demonstrates, the prior denials of service 
connection for a psychiatric disorder were final, and the 
February 1985 rating decision did not contain CUE, so 
remained a final rating decision.  The veteran was required 
to submit new and material evidence to reopen the claim.

The veteran's claim to reopen service connection for a 
psychiatric disorder was received on December 11, 1990, which 
is the proper effective date for the grant of service 
connection for a reopened claim.  See 38 U.S.C.A. § 5110(a) 
(effective date for compensation award based on reopened 
claim is to be fixed in accordance with the facts found, but 
will not be earlier than the date of receipt of the 
claimant's application) and 38 C.F.R. § 3.400(q)(1)(ii) 
(where the evidence is received after the final disallowance, 
the effective date is the date of receipt of the new claim or 
the date entitlement arose, whichever is later).  

In this veteran's case, service connection for schizophrenic 
disorder has been granted to December 11, 1990, the date of 
receipt of the veteran's claim to reopen, and the date from 
which service connection has been granted.  Because the 100 
percent disability rating has been granted to the date 
service connection has been established for schizophrenic 
disorder, this is the earliest date legally possible for the 
assignment of a 100 percent disability rating for the 
service-connected schizophrenic disorder.  See Ross v. Peake, 
No. 05-2286 (U.S. Vet. App. Jan. 2, 2008) (the correct date 
for a claim for schedular rating increase cannot be earlier 
than the claim for service connection).  For this reason, the 
Board finds that the criteria for an earlier effective date 
than December 11, 1990 for the grant of a 100 


percent disability rating for service-connected schizophrenic 
disorder have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  In cases such as these, where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  See 
Sabonis, 
6 Vet. App. at 430.  


ORDER

Rating decisions denying service connection for schizophrenic 
disorder were not clearly and unmistakably erroneous. 

An earlier effective date than December 11, 1990 for the 
grant of a 100 percent disability rating for service-
connected schizophrenic disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


